DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-12 and 14-20 and the cancellation of claim 13 filed December 16, 2021.
Information Disclosure Statement
The examiner would like to note that the reference US 9316033 listed on the IDS filed December 16, 2021 has been stricken through since this reference was already listed by the examiner on the PTO-892 dated October 13, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns (US-5865484).
In regards to claim 1, Johns discloses a portable door lock comprising: a non-destructively removable door mount 40 securable to a vertical door edge (Figure 3); a deflection arm 50 extending longitudinally from a distal arm end 54 to a proximal arm end 52, the proximal arm end connected to the door mount (connected by components 90 and 53, Figures 4 and 5), the deflection arm rotatable relative to the door mount between a biased position (see Figure 3 below) and a deflected position (position between the biased position and a stowed position of the deflection arm, see Figure 3 below); and a door frame engagement latch 60 connected to the deflection arm proximate the distal arm end, the door frame engagement latch rotatable relative to the 

    PNG
    media_image1.png
    818
    737
    media_image1.png
    Greyscale

In regards to claim 11, Johns discloses that the deflection arm is rotatable from the biased position, through the deflected position, to a stowed position (see Figure 3 above).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US-9316033).  Yates discloses a portable door lock comprising: a non-destructively removable door mount 212, 214 securable to a vertical door edge (Figure 17); a longitudinally extending deflection arm 210 having a proximal arm end (end at hinge 216, Figure 16) and an opposed distal arm end (end with component 222, Figure 16), the proximal arm end connected to the door mount (Figure 16), the deflection arm rotatable relative to the door mount (rotatable at the hinge 216) between at least a biased position (Figure 17) and a deflected position (Figure 20), the deflection arm biased to rotate toward the biased position (Col. 11, lines 28-30), the deflection arm including a door frame bumper 226 proximate the proximal arm end, the door frame bumper extending transverse to the deflection arm (see Figure 16, Version 1 below, with the bumper having a dimension that extends transverse to a longitudinal axis of the deflection arm), the door frame bumper extending laterally outboard of the door mount when the deflection arm is in the deflected position (Figure 20); and a door frame engagement latch 222 connected to the deflection arm proximate the distal arm end (Figure 16).

    PNG
    media_image2.png
    484
    716
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns (US-5865484).  Johns discloses that the deflection arm is rotatable between the biased position and the stowed position (see Figure 3 on Page 3 of the current Office Action), but fails to specify that the rotation is at least 70 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the rotation of the deflection arm be at least 70 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US-9316033) in view of D’Souza et al. (US Pub. No. 2019/0112850 A).
In regards to claim 14, Yates discloses a portable door lock comprising: a non-destructively removable door mount 212, 214 securable to a vertical door edge (Figure 17); a rigid deflection arm 210 having a proximal arm end (end at hinge 216, Figure 16) and a distal arm end (end with component 222, Figure 16), the proximal arm end connected to the door mount (Figure 16), the deflection arm rotatable relative to the door mount (rotatable at hinge 216) between at least a biased position (Figure 17) and a deflected position (Figure 20), the deflection arm biased to rotate toward the biased position (Col. 11, lines 28-30), the deflection arm having an arm length from the proximal end to the distal end (Figure 16); and a door frame engagement latch 222 connected proximate to the distal arm end.  Yates fails to disclose that the deflection arm includes a first arm segment and a second arm segment, with the second arm 
In regards to claim 15, D’Souza et al. teaches that the second arm segment is telescopically connected to the first arm segment (Figures 1-3 and Paragraphs 35-37).
In regards to claim 16, Yates discloses that the door mount comprises a clamp (portions 212 and 214 form a clamp, Figures 17-19), the clamp including spaced apart opposed first and second jaws joined by a planar jamb member 218 (see Figure 16, Version 2 below).

    PNG
    media_image3.png
    462
    697
    media_image3.png
    Greyscale

In regards to claim 17, Yates discloses that the first and second jaws define a door clamping gap therebetween (space for the door 60 between the jaws, Figure 17), and at least one of the first and second jaws is movable relative to the planar jamb member to adjust the door clamping gap (Col. 10, lines 49-59).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US-9316033) in view of D’Souza et al. (US Pub. No. 2019/0112850 A) as applied to claims 14-17 above, and further in view of Sasgen (US-2194510).  Yates discloses that the planar jamb member is a unitary piece (Figures 15 and 16), but fails to disclose that it is made of a unitary piece of sheet metal.  Sasgen teaches that it is known to form a three dimensional mechanical component from a unitary piece of sheet metal (forming component 11, Page 1, Col. 2, lines 14-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US-9316033).  Yates discloses that the deflection arm is rotatable from the biased position and the stowed position, but fails to specify that the rotation is between 0 and 30 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the rotation of the deflection arm be between 0 and 30 degrees, since it has been held that discovering an optimum or workable range involves only routine skill in the art.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 2.
In regards to claim 2, Johns (US-5865484) fails to disclose that the door frame engagement latch is rotatable relative to the deflection arm about a latch axis that extends transverse to the deflection arm.  The door frame engagement latch of Johns is rotatable about a latch axis that is coincident with a longitudinal axis of the deflection arm, and does not extend transverse to the deflection arm.  The examiner can find no motivation to modify the device of Johns without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection set forth above have been made in light of applicant’s amendments to claims 1, 14, and 19.
In light of applicant’s cancellation of claim 13 and applicant’s remarks concerning the drawing objections set forth in the previous Office Action, the drawing objections are withdrawn.
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 18, 2022